UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 2/28/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. February 28, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.1% Rate (%) Date Amount ($) Value ($) Alabama2.9% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 5,526,950 Alabama Public School and College Authority, Capital Improvement Bonds 5.00 12/1/24 2,500,000 2,951,400 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 6,310,000 7,219,019 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 5,050,000 5,052,121 University of Alabama Board of Trustees, General Revenue (The University of Alabama) 5.00 7/1/24 6,025,000 7,459,553 Alaska.5% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 4,506,554 Arizona4.3% Arizona Transportation Board, Highway Revenue (Prerefunded) 5.00 7/1/16 10,990,000 a 12,648,501 Arizona Transportation Board, Transportation Excise Tax Revenue (Maricopa County Regional Area Road Fund) 5.00 7/1/17 6,000,000 7,107,000 Arizona Water Infrastructure Finance Authority, Water Quality Revenue 5.00 10/1/19 1,965,000 2,443,202 Phoenix Civic Improvement Corporation, Junior Lien Water System Revenue 5.00 7/1/23 4,290,000 5,228,137 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,918,753 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 2,055,000 2,095,484 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/17 2,650,000 3,175,999 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/27 4,500,000 5,437,260 California12.8% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.13 3/1/18 155,000 161,098 Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 b 1,260,242 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/22 3,500,000 4,447,135 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 6,000,000 7,280,940 California, GO (Various Purpose) 5.25 10/1/20 18,060,000 22,174,429 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,529,062 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,282,635 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/24 2,500,000 2,988,575 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 3,000,000 3,688,050 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,515,490 California Housing Finance Agency, Home Mortgage Revenue 4.55 8/1/21 730,000 738,643 California Housing Finance Agency, Home Mortgage Revenue 4.60 8/1/21 1,450,000 1,455,263 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,405,039 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,409,333 California State University Trustees, Systemwide Revenue 5.00 11/1/22 5,000,000 6,227,800 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 b 7,972,995 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 b 1,559,461 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.25 5/15/25 1,845,000 2,150,883 Los Angeles Harbor Department, Revenue 5.00 8/1/19 1,425,000 1,727,342 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 b 3,421,256 San Diego County Water Authority, Water Revenue 5.00 5/1/21 2,725,000 3,442,275 San Diego County Water Authority, Water Revenue 5.00 5/1/28 5,000,000 5,892,550 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 9,046,674 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/17 5,000,000 5,849,750 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 5,970,450 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,850,000 2,278,257 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,785,000 1,791,372 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,334,600 University of California Regents, General Revenue 5.25 5/15/23 2,500,000 2,973,750 Colorado.9% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 6,531,547 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 b 2,591,940 Connecticut.2% Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,181,780 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,174,030 District of Columbia2.4% District of Columbia, HR (Children's Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/18 2,000,000 2,281,500 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 3,025,450 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) (Prerefunded) 5.00 10/1/16 2,545,000 a 2,952,633 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) (Prerefunded) 5.00 10/1/16 2,660,000 a 3,086,052 District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/27 5,980,000 7,234,783 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,429,137 Florida11.1% Bay County, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 2,375,000 2,683,441 Brevard County, Local Option Fuel Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/23 1,260,000 1,312,189 Broward County, Port Facilities Revenue 5.00 9/1/21 4,340,000 5,178,662 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,548,940 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 7,500,000 8,705,325 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 5,000,000 5,958,950 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 4,210,535 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,448,020 Florida Education System, University of Florida Housing Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 2,055,000 2,291,346 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/16 2,250,000 2,553,390 Florida Water Pollution Control Financing Corporation, Water PCR 5.25 1/15/21 2,545,000 2,653,646 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,472,602 Hillsborough County, Junior Lien Utility Revenue (Insured; AMBAC) 5.50 8/1/14 3,205,000 3,439,798 Indian River County, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 2,265,000 2,559,676 Jacksonville Aviation Authority, Revenue (Insured; AMBAC) 5.00 10/1/19 3,220,000 3,599,767 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 2,245,000 c 2,483,105 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/20 2,000,000 2,446,460 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 6,250,000 7,469,000 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/26 1,000,000 1,184,830 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) 5.00 7/1/24 2,330,000 2,620,038 Miami-Dade County, Water and Sewer System Revenue 5.38 10/1/24 5,000,000 5,992,050 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/17 5,000,000 5,929,550 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 5.25 10/1/17 5,000,000 5,324,250 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,971,475 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/17 2,105,000 2,456,956 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 d 899,730 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.38 8/1/14 4,000,000 4,267,200 Pasco County, Solid Waste Disposal and Resource Recovery System Revenue 5.00 10/1/16 3,000,000 3,408,060 Polk County, Constitutional Fuel Tax Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 580,000 638,319 Polk County, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 10/1/13 2,000,000 a 2,059,260 Sarasota County School Board, COP (Master Lease Program Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,096,740 Seminole County, Water and Sewer Revenue 5.00 10/1/21 1,050,000 1,162,109 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/16 2,690,000 3,042,686 Georgia2.8% Atlanta, Water and Wastewater Revenue 6.00 11/1/20 3,000,000 3,825,900 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/15 5,000,000 5,391,250 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 5,211,120 DeKalb County School District, GO Sales Tax Bonds 4.00 11/1/17 5,000,000 5,723,550 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.75 1/1/19 2,660,000 3,237,406 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/16 3,235,000 3,732,220 Hawaii1.0% Hawaii, Airports System Revenue 5.00 7/1/18 6,000,000 7,123,500 Honolulu City and County, Wastewater System Revenue (Second Bond Resolution) 5.00 7/1/22 2,500,000 2,963,375 Idaho.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 1,450,000 1,748,250 Illinois3.6% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 2,500,000 2,878,475 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; CIFG) 5.50 1/1/15 6,450,000 6,732,510 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/17 2,000,000 2,321,600 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 2,500,000 2,698,025 Chicago, GO (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/20 1,450,000 1,642,937 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,366,289 Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 2,039,354 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,865,500 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.55 6/15/21 2,500,000 2,896,800 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 1,500,000 1,752,720 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.25 6/1/21 3,300,000 3,983,628 Indiana1.8% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 5.00 2/1/30 1,400,000 1,522,248 Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/23 2,500,000 3,103,850 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 4,065,215 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 7,700,000 9,156,147 Iowa.3% Iowa Finance Authority, State Revolving Fund Revenue 5.00 8/1/24 2,000,000 2,455,400 Kansas1.4% Kansas Department of Transportation, Highway Revenue 5.00 9/1/20 2,500,000 3,160,675 Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/18 9,130,000 10,223,774 Kentucky.5% Kentucky Municipal Power Agency, Power System Revenue (Prairie State Project) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/19 2,000,000 2,310,820 Pikeville, Hospital Improvement Revenue (Pikeville Medical Center, Inc. Project) 6.25 3/1/23 2,195,000 2,687,251 Louisiana.2% Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/25 2,000,000 2,337,060 Maryland2.4% Baltimore Mayor and City Council, Consolidated Public Improvement GO 5.00 10/15/17 1,230,000 1,468,571 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/16 4,340,000 5,007,188 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/21 2,500,000 3,073,925 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/21 5,000,000 6,274,350 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,717,065 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 7/1/24 1,155,000 1,422,868 Prince George's County, Consolidated Public Improvement GO 5.00 9/15/22 3,340,000 4,237,658 Massachusetts3.6% Massachusetts, GO (Consolidated Loan) 5.00 4/1/24 7,500,000 9,156,225 Massachusetts College Building Authority, Revenue 5.00 5/1/27 1,800,000 2,178,666 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/23 2,550,000 2,873,875 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,000,000 1,192,960 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 2,990,000 3,509,871 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/23 5,000,000 6,285,000 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/23 2,500,000 3,105,625 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/24 5,000,000 6,225,950 Michigan4.8% Detroit, Sewage Disposal System Senior Lien Revenue 6.50 7/1/24 4,765,000 5,700,084 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,635,000 1,912,786 Detroit, Water Supply System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 5,000,000 5,429,150 Detroit, Water Supply System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 1,750,000 1,904,332 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/19 2,965,000 3,645,201 Michigan, GO (Environmental Program) 5.00 11/1/19 2,000,000 2,478,980 Michigan Finance Authority, Clean Water Revolving Fund Subordinate Revenue 5.00 10/1/18 2,000,000 2,438,860 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/18 3,500,000 4,257,925 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 10,000,000 11,896,400 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/15 1,040,000 1,146,101 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,949,750 Wayne County Airport Authority, Junior Lien Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 2,500,000 2,850,325 Minnesota.6% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,645,800 Mississippi.4% Mississippi Development Bank, Special Obligation Revenue (Madison County Highway Construction Project) (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/22 3,875,000 4,368,210 Missouri.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 6.00 6/1/20 3,160,000 3,608,151 Nebraska.1% Nebraska Public Power District, General Revenue 5.00 1/1/19 1,000,000 1,210,290 Nevada1.8% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,886,113 Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 5,666,413 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,791,900 Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/25 2,100,000 2,546,523 New Jersey2.1% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 3,000,000 3,202,230 Casino Reinvestment Development Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/19 5,000,000 5,312,250 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/16 1,000,000 1,163,620 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corporation) 5.00 9/1/18 5,500,000 6,077,995 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 6/1/21 1,210,000 1,371,136 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/18 2,930,000 3,287,138 New Mexico.9% New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 6.00 8/1/23 7,500,000 9,074,850 New York7.2% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 2.43 9/1/15 3,000,000 e 3,078,990 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 2,800,000 3,308,592 New York City, GO 5.00 8/1/17 2,000,000 2,367,160 New York City, GO 5.00 8/1/18 5,000,000 5,732,000 New York City, GO 5.00 4/1/20 590,000 645,017 New York City, GO 5.00 8/1/20 2,655,000 3,292,120 New York City, GO 5.00 4/1/22 1,145,000 1,249,252 New York City, GO 5.00 8/1/28 5,000,000 5,908,750 New York City, GO (Prerefunded) 5.00 4/1/15 3,665,000 a 4,023,070 New York City, GO (Prerefunded) 5.00 4/1/15 1,910,000 a 2,096,607 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/22 4,385,000 5,179,299 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,035,000 3,286,480 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/15/18 5,750,000 7,039,955 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/24 3,000,000 3,629,370 New York Local Government Assistance Corporation, GO 5.25 4/1/16 3,425,000 3,828,328 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 600,000 663,822 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,500,000 3,050,450 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 5,000,000 5,598,350 New York State Urban Development Corporation, Corporate Purpose Subordinate Lien 5.13 7/1/19 2,000,000 2,125,340 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 810,000 737,886 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/19 2,500,000 3,033,575 North Carolina1.5% North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/30 4,000,000 4,720,520 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/21 1,200,000 1,501,044 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 4.75 10/1/13 1,000,000 1,009,070 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 5.13 10/1/19 1,250,000 1,294,062 Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.16 10/1/22 6,500,000 e 6,012,500 Ohio2.3% Montgomery County, Revenue (Miami Valley Hospital) 5.75 11/15/22 2,970,000 3,707,718 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; CIFG) (Prerefunded) 5.25 5/1/16 3,230,000 a 3,704,035 Ohio Water Development Authority, PCR (Buckeye Power, Inc. Project) (Insured; AMBAC) 5.00 5/1/22 4,030,000 4,221,143 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/23 3,000,000 3,645,480 Ross County, Hospital Facilities Revenue (Adena Health System) 5.75 12/1/22 3,835,000 4,602,997 University of Cincinnati, General Receipts Bonds (Insured; AMBAC) 5.00 6/1/17 2,500,000 2,740,175 Oklahoma.1% Oklahoma City Water Utilities Trust, Water and Sewer System Revenue 5.00 7/1/19 1,060,000 1,311,082 Pennsylvania4.6% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,907,305 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 595,000 628,439 Delaware Valley Regional Finance Authority, Local Government Revenue 5.75 7/1/17 6,830,000 7,916,038 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.13 3/15/23 2,045,000 2,268,048 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/21 6,585,000 7,989,580 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/21 10,000,000 11,857,200 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 4,000,000 4,712,120 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/27 1,800,000 2,130,444 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 1,710,000 1,801,742 Philadelphia School District, GO 5.00 9/1/17 1,160,000 1,340,299 South Carolina2.2% Berkeley County School District, Installment Purchase Revenue (Securing Assets for Education) 5.25 12/1/21 9,395,000 9,729,744 Charleston Educational Excellence Financing Corporation, Installment Purchase Revenue (Charleston County School District, South Carolina Project) 5.25 12/1/21 4,500,000 5,030,865 Hilton Head Island Public Facilities Corporation, COP (Insured; AMBAC) 5.00 3/1/13 1,065,000 1,065,394 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,000,000 5,942,250 Texas6.4% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,864,247 Dallas Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 2/15/23 1,295,000 1,591,995 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 4,000,000 4,007,840 Fort Bend Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/23 7,105,000 8,611,686 Gulf Coast Waste Disposal Authority, Bayport Area System Revenue (Insured; AMBAC) 5.00 10/1/14 2,065,000 2,179,835 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue 5.00 11/1/27 2,500,000 3,016,450 Houston, Combined Utility System First Lien Revenue 5.00 11/15/20 2,725,000 3,400,146 Houston, Combined Utility System First Lien Revenue 5.00 11/15/29 2,500,000 2,972,550 Lewisville Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 5.00 8/15/22 7,825,000 9,635,235 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/15 2,840,000 3,052,290 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/23 3,000,000 3,559,410 San Antonio, Electric and Gas Systems Revenue (Prerefunded) 5.00 2/1/16 5,000,000 a 5,647,200 San Antonio, Water System Revenue 5.00 5/15/29 1,355,000 1,594,401 Texas, GO (College Student Loan Bonds) 5.50 8/1/19 3,500,000 4,330,970 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,436,220 University of Houston System Board of Regents, Consolidated Revenue 5.00 2/15/18 2,500,000 2,986,825 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/20 1,000,000 1,258,480 Utah.6% Intermountain Power Agency, Subordinated Power Supply Revenue 5.00 7/1/18 3,000,000 3,618,300 Utah Building Ownership Authority, LR (State Facilities Master Lease Program) (Prerefunded) 5.00 5/15/14 1,825,000 a 1,930,230 Virginia1.1% Virginia, GO 4.00 6/1/15 4,000,000 4,331,240 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/17 2,450,000 2,861,919 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/22 3,000,000 3,719,790 Washington5.0% Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/21 5,000,000 5,669,950 Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/23 5,000,000 5,689,450 Goat Hill Properties, LR (Government Office Building Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/20 2,360,000 2,556,022 Port of Seattle, Intermediate Lien Revenue 5.00 2/1/18 2,500,000 2,938,300 Port of Seattle, Intermediate Lien Revenue 5.00 8/1/28 2,485,000 2,954,342 Port of Seattle, Limited Tax GO 5.75 12/1/25 1,000,000 1,246,850 Port of Seattle, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/16 5,000,000 5,158,850 Port of Tacoma, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/20 3,025,000 3,553,649 Seattle, Unlimited Tax GO 5.00 12/1/17 5,050,000 6,057,626 Washington, GO (Various Purpose) 5.00 7/1/16 5,000,000 5,734,800 Washington, GO (Various Purpose) 5.00 2/1/22 2,500,000 3,032,225 Washington, GO (Various Purpose) (Insured; AMBAC) (Prerefunded) 5.00 1/1/16 3,600,000 a 4,061,412 West Virginia.2% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/22 1,475,000 1,813,144 Wisconsin.3% Wisconsin Public Power Inc., Power Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/19 2,950,000 3,236,121 U.S. Related2.6% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,500,000 1,529,550 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/22 2,500,000 2,669,850 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 745,000 758,619 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 1,750,000 1,869,490 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/16 510,000 534,806 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/18 3,000,000 3,249,570 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/23 2,670,000 2,830,841 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Insured; XLCA) 5.25 7/1/20 2,000,000 2,134,640 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/21 8,000,000 9,282,800 Total Long-Term Municipal Investments (cost $880,334,773) Short-Term Municipal Coupon Maturity Principal Investments1.4% Rate (%) Date Amount ($) Value ($) Connecticut.3% Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.07 3/1/13 1,800,000 f 1,800,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.07 3/1/13 1,100,000 f 1,100,000 Massachusetts.2% Massachusetts Health and Educational Facilities Authority, Revenue (Stonehill College Issue) (LOC; JPMorgan Chase Bank) 0.09 3/1/13 1,100,000 f 1,100,000 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.08 3/1/13 1,200,000 f 1,200,000 New York.9% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.11 3/1/13 2,700,000 f 2,700,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.11 3/1/13 1,300,000 f 1,300,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.11 3/1/13 1,700,000 f 1,700,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.11 3/1/13 2,700,000 f 2,700,000 Total Short-Term Municipal Investments (cost $13,600,000) Total Investments (cost $893,934,773) % Cash and Receivables (Net) .5 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2013, this security was valued at $2,483,105 or 0.3% of net assets. d Non-income producingsecurity in default. e Variable rate securityinterest rate subject to periodic change. f Variable rate demand note - rate shown is the interest rate in effect at February 28, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 28, 2013, net unrealized appreciation on investments was $73,510,498 of which $75,670,747 related to appreciated investment securities and $2,160,249 related to depreciated investment securities. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 28, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 966,545,541 899,730 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 By: /s/ James Windels James Windels Treasurer Date: April 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
